Hecht, J.
(dissenting). The question presented is whether the landlord comes within any of the exceptions set forth in section 8 of chapter 3 of the Laws of 1945, as amended by - chapter 272 of the Laws of 1946.
Prior to the 1946 amendment of the Commercial Rent Law the courts uniformly held that subdivision (d) of section 8 of the Act only applied to owners, not tenant landlords (Trade Accessories v. Bellet, 184 Misc. 962, appeal dismissed 295 N. Y. 763; Rlitzkrieg Amuse. Corp. v. Rubinstein Bros. Drinks, 184 Misc. 975; Gilroy v. Becker, 186 Misc. 93).
Section 8 of the statute, as amended in 1946 by the addition of clause (1) of subdivision (h), provides that if on or before January 24, 1945, “ The landlord acquired an enforceable right to take possession of the entire building or other rental area for a term of not less than ten years ” the landlord may, on proof of compliance with prescribed conditions, remove the tenant from the premises.
Landlord claims that the phrase “ or other rental area ” permits the tenant of less than an entire building to invoke the amended act.
It seems clear that the landlord must have a right to “ take possession of the entire building ”. Support for this construction is found in the report of the New York State Joint Legislative Committee to Inquire into and Study Commercial Rents in. New York City (N. Y. Legis. Doc., 1945, No. 2). A *918supplemental report made by this committee in 1946 recommended amendments to the emergency rent laws to permit long term lessees of entire buildings to remove subtenants. The committee’s recommendation reads as follows (N. Y. Legis. Doc., 1946, No. 46, p. 12): *1 The Committee recommends further that the same privilege be afforded to long-term lessees of entire buildings who satisfy certain added requirements, designed to fully protect sub-tenants from abuses.” And it further recommended an amendment which would include parking lots and other space (p. 12) as follows: “ The Committee staff has engaged in malting an active check on the operation of the emergency laws. Constant investigations have been made of landlord-tenant relationships. As a result of such examinations and a study of judicial interpretations, minor imperfections have been noted which require correction. One such imperfection relates to parking lots. It was the intention of the Committee to include parking lots and other outdoor space in the original enactment. An adjudication has been made, however, that the act does not so provide.”
Evidently the insertion of the phrase “ or other rental area ” was made by the Legislature throughout the statute to cover unimproved land, parking lots and other outdoor space in addition to buildings and in no way modifies, limits or affects the word “ building ” (amendments to § 2,- subd. [e]; §§ 4, 8; L. 1946, ch. 272, §§ 1, 2), and “ entire building ” means just what the act says in that regard.
The landlord argues that such construction of the statute would produce a result unequal, unreasonable, unjust and unconstitutional, in that a tenant of an entire building would have rights that a tenant of less than the entire building would not have. We see no force in this argument. The Legislature in the exercise of its police power has a wide discretion in determining the extent and nature of the regulations necessary in the enactment of this emergency legislation, and the distinction between an entire building and part of a building made in this instance is neither arbitrary nor capricious (A. E. F.’s, Inc., v. City of New York, 295 N. Y. 381, 385).
The final order should be affirmed, with $25 costs.
Edek, J., concurs with Shientag, J.; Hecht, J., dissents in opinion.
Order reversed, etc.